Citation Nr: 0016754	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating action in 
which the RO denied an evaluation in excess of 10 percent for 
the veteran's service-connected right ear hearing loss.  He 
timely perfected an appeal of that decision to the Board.

In July 1999, the Board remanded the issue to the RO for 
further development of the evidence.  In February 2000, the 
RO continued the denial of an increased evaluation for the 
veteran's service-connected right ear hearing loss.  Hence, 
the matter was returned to the Board.  


FINDINGS OF FACT

1.  Prior to June 10, 1999, the veteran was shown to manifest 
level XI hearing in his right ear and level I hearing in his 
nonservice-connected left ear.

2.  Since the date that the rating criteria for hearing loss 
were revised on June 10, 1999, the veteran has been shown to 
manifest level XI hearing in his right ear and level I 
hearing in his nonservice-connected left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, 
Code 6101 (1998, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that his right ear hearing 
loss has become worse and that he should receive a higher 
evaluation.

A June 1998 VA audiometric testing demonstrated hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
   -   
105+
105+
105+
105+
LEFT
   -   
   -   
   -   
   -   
   -   

A reading at 500 Hertz was not recorded.  Pure tone threshold 
levels averaged 105+ decibels for the right ear.  Speech 
discrimination score was 0 percent in the right ear.  The 
assessment was profound sensorineural hearing loss with poor 
discrimination in the right ear. 

Following appellate review in July 1999, the Board remanded 
the case to the RO for further development of the evidence.  
In particular, the Board noted that the portion of the rating 
schedule governing evaluation of diseases of the ear and 
other sense organs was revised on June 10, 1999.  
Accordingly, the RO was to instructed to schedule the veteran 
to undergo VA audiological evaluation to determine the 
current severity of his hearing loss, and to evaluate the 
findings under the rating criteria prior to and since June 
10, 1999.  The RO also was instructed to consider whether the 
criteria for referral for assignment of an increased 
evaluation on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1), were met. 

The claims folder contains a computer generated report dated 
in August 1999 which indicates that the veteran failed to 
report for a VA audiological examination.

In a written statement dated in November 1999, the veteran's 
representative stated that the veteran wanted to continue his 
appeal and was willing to report to another VA examination.

A computer generated report dated in February 2000 indicates 
that the veteran failed to report for a scheduled VA 
audiological examination.

In February 2000, the RO continued the denial of an 
evaluation in excess of 10 percent for the veteran's service-
connected right ear hearing loss.  It was noted that the 
veteran failed to report for two examinations.  The veteran's 
claim was considered under both the former and revised rating 
criteria on the basis of the available evidence of record.  
It was determined that there was no change in the current 
evaluation based on the revised criteria and that no evidence 
had been presented to warrant an extra-schedular evaluation. 

II.  Analysis

Initially, the Board finds that the veteran's claim for an 
increased rating for right ear hearing loss is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (formerly, the 
Court of Veterans Appeals) (Court) has held that, when a 
veteran claims that a service connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999). When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the appellant, absent contrary intent.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Therefore, the Board must evaluate the veteran's claim for 
right ear hearing loss, under both the former and revised 
applicable schedular criteria, and apply the more favorable 
result, if any.  A February 2000 supplemental statement of 
the case reveals that the RO has evaluated the veteran's 
service-connected right ear hearing loss under the rating 
criteria in effect prior to and subsequent to June 10, 1999; 
hence, there is no due process bar to the Board doing 
likewise.  

At the time that the veteran filed his claim for an increased 
rating for left ear hearing loss, evaluations of hearing loss 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998).  In situations  where service connection had been 
granted only for defective hearing involving one ear, and the 
appellant did not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal.  38 C.F.R. §§ 3.383, 4.14 (1998).  Thus, a 
maximum 10 percent evaluation was assignable for single ear 
hearing loss, only where the hearing in the service-connected 
ear was at level X or XI.  38 C.F.R. § 4.87, Diagnostic Codes 
6100 to 6110 (1998).

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999.  The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999).  However, the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.    

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing  impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
Via, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

Under the former criteria, when the prescribed rating 
criteria are applied to the results of the veteran's June 
1998 audiological evaluation, a result of XI is obtained for 
the right ear.  Since hearing in the left ear is considered 
normal (level I) for purposes of assigning a disability 
rating, designations of I (for the left ear) and XI (for the 
right ear) are used to compute a rating pursuant to Table 
VII.  This yields the currently assigned 10 percent 
evaluation under Diagnostic Code 6101.  

The revised criteria provide that where, as here, the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 dB or more, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  When the June 1998 audiological examination 
results are applied to either Table VI or VIa, a XI 
designation for the right ear also results.  The left ear is 
considered normal (level I) for purposes of assigning a 
disability rating.   See 38 C.F.R. § 4.85(f) (1999).  
Combining these scores in the manner set forth in Table VII 
(which is identical under both the former and revised 
provisions) once again works out to a 10 percent" evaluation 
for hearing loss under Diagnostic Code 6100 (1999).  

Thus, regardless of whether the veteran's current 
audiological evaluation results are considered under the 
former or revised criteria, a rating in excess of 10 percent 
for the veteran's right ear hearing loss is not warranted. 

As noted above, disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  However, even if 
additional factors are considered, the record presents no 
basis for an increased rating under the provisions of 
38 C.F.R. § 3.321(b)(1).  There simply is no showing that the 
veteran's right ear hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing, the claim for a higher evaluation for 
right ear hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

As a final point, the Board emphasizes that because the 
veteran failed to report for two scheduled audiological 
evaluations, the Board had no choice but to consider the 
results of the June 1998 audiological evaluation conducted in 
connection with the current claim, notwithstanding that the 
veteran subsequently asserted that his hearing had worsened, 
and that the applicable rating criteria subsequently was 
amended.  If, in the future, the veteran actually reports to 
a scheduled to more accurately assess the current severity of 
his hearing loss, and more severe hearing loss is 
demonstrated, a different result may ensue.  At present, 
however, the record simply presents no basis for assignment 
of an evaluation in excess of the currently assigned 10 
percent.


ORDER

An evaluation in excess of 10 percent for right ear hearing 
loss is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

